Citation Nr: 1544331	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  06-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected residuals of asbestosis and as secondary to the non-service-connected sinusitis. 
 
3.  Entitlement to service connection for sinusitis, including as secondary to the service-connected residuals of asbestosis. 
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969. 

The sleep apnea and sinusitis claims arise before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2005 by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

The low back disorder claim arises before the Board from a rating decision rendered in October 2009 by the RO in Seattle, Washington, which determined that new and material evidence had not been submitted to reopen the claim.

The Veteran testified before a Veterans Law Judge in July 2007 on the sleep apnea and sinusitis claims at a Board hearing at the RO in Seattle, Washington (Travel Board hearing).  A transcript of the hearing is associated with the claims file.  Subsequently, the VLJ who conducted the hearing retired.  In August 2015, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2015).  In September 2015, the Veteran responded that he did not want another hearing and to proceed with his sleep apnea and sinusitis appeals.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

The Board remanded the sleep apnea and sinusitis claims in November 2007 and October 2008 for further development and consideration.  These claims have now been returned to the Board for appellate disposition.  The October 2008 Board decision also denied the claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and thus the Board decision on the lumbar spine became final.  The Veteran has since submitted a claim to reopen his previously denied claim of entitlement to service connection for a lumbar spine disorder, and this new and material evidence claim is currently before the Board.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Back Claim

In his January 2013 Substantive Appeal (on VA Form 9), the Veteran requested a Board Travel Board hearing at the local RO before a Veterans Law Judge on his new and material evidence claim.  This hearing request was not withdrawn by the Veteran's September 2015 response, as the retired Veterans Law Judge letter only pertained to the sleep apnea and sinusitis claims.  To date, the Veteran has not been scheduled for a Travel Board hearing on his new and material evidence claim.  Thus, the Board finds that the new and material evidence claim must be remanded in order to afford the Veteran his clearly requested Board Travel Board hearing at the local RO in Seattle, Washington, before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  

Sleep Apnea and Sinusitis Claims

The Veteran's VA and private treatment records document current diagnoses of obstructive sleep apnea and chronic sinusitis.  See private treatment record dated in December 2008 and VA treatment record dated in October 2009.  The Veteran is currently service-connected for residuals of asbestosis.  The Veteran's service treatment records (STRs) also document multiple complaints of sinus trouble.  See STRs dated in July 1967, March 1968, and April 1968.  In October 2008, the Board remanded these claims for the AOJ to provide the Veteran with VA examinations and medical opinions for these claims.  The Veteran was afforded a VA examination in April 2009, and the VA examiner provided negative nexus opinions for secondary service connection based on causation only (i.e., whether the current obstructive sleep apnea and sinusitis were caused by or a result of the service-connected residuals of asbestosis).  The Board finds these VA medical opinions to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently obstructive sleep apnea and sinusitis were aggravated beyond their natural progression by his service-connected residuals of asbestosis.  38 C.F.R. § 3.310 (2015).  Additionally, the VA examiner did not provide a direct service connection opinion for the sinusitis as requested by the Board in its remand directives.  Thus, the Board finds that VA addendum medical opinions are required on the issues of direct service connection and secondary service connection, the aggravation element, to determine the etiology of the Veteran's currently diagnosed obstructive sleep apnea and sinusitis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board Travel Board hearing at the local RO in Seattle, Washington, before a Veterans Law Judge on the issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine only.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing at his correct mailing address.  This notice letter must be documented in the claims file.

2.  The AOJ shall ask the original April 2009 VA examiner to provide an addendum opinion, or if the examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed obstructive sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The VA examiner is requested to address whether it is at least as likely as not that the Veteran's currently diagnosed obstructive sleep apnea was aggravated (permanently worsened beyond the normal progression) by his service-connected residuals of asbestosis.
  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  The AOJ shall ask the original April 2009 VA examiner to provide an addendum opinion, or if the examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed sinusitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The VA examiner is requested to address the following:

* Is it at least as likely as not that the Veteran's currently diagnosed sinusitis was incurred in or caused by his active military service, to include the multiple in-service complaints?

* Is it at least as likely as not that the Veteran's currently diagnosed sinusitis was aggravated (permanently worsened beyond the normal progression) by his service-connected residuals of asbestosis?
  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  The examiner is also asked to consider and address the October 2009 private medical opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

4.  After the above actions have been completed, readjudicate the Veteran's sleep apnea and sinusitis claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




